          Case 1:20-cr-00004-ER Document 11 Filed 01/14/20 Page 1 of 1




January 14, 2020

By ECF

The Honorable Edgardo Ramos                                                         1/15/2020
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Doran Santiago Ramos
               20-CR-4 (ER)

Dear Judge Ramos:

       With the consent of the Government, I write to request an adjournment of Mr. Santiago
Ramos’s January 23 status conference. I make this request because I will be out of the office on
January 23, 2020. I understand that the Court is available for a status conference on January 24,
2020. Both parties are available for a conference on this date or the week of January 27 (except
January 28).


                                             Respectfully submitted,


                                             ___/s/______________
                                             Zawadi Baharanyi
                                             Assistant Federal Defender
                                             212-417-8735


cc:    Brett Kalikow
       Assistant United States Attorney
       (by ECF)

The January 23 status conference is adjourned to January 24, 2020, at 11:00 AM.
SO ORDERED.


                                                         1/15/2020
